DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 112 rejections have been fully considered and are persuasive.  The outstanding rejections have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1, 2, 4, 5, 6, and 7-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 9, and 21-33 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0140843 to Kent et al., hereinafter Kent, in view of EP 3,216,489 to Baru et al., hereinafter Baru.
Regarding claim 1, Kent discloses an electrical stimulation system (Fig 1A-C), comprising: at least one electrical stimulation lead (Fig 1A-B: electrical stimulation leads 14), each of the at least one electrical stimulation lead comprising a plurality of stimulation electrodes (Fig 2A-2I: stimulation electrodes 18); and a processor coupled to the at least one electrical stimulation lead and configured to perform actions (para 0055), comprising: directing delivery of at least one therapeutic waveform through at least one of the stimulation electrodes of the at least one electrical stimulation lead to tissue of a patient during each of a plurality of therapeutic periods (para 0055-0056); directing sensing of an electrical signal using at least one of the stimulation electrodes of the at least one electrical stimulation lead during each of a plurality of sensing periods (para 0061), wherein the therapeutic periods alternate with the sensing periods (para 0082); and directing delivery of at least one sensing waveform through at least one of the stimulation electrodes of the at least one electrical stimulation lead during at least one of the sensing periods (para 0082).
Kent does not specifically disclose wherein the at least one sensing waveform is a biphasic waveform comprising a positive phase and a negative phase.
However, Baru teaches wherein the at least one sensing waveform is a biphasic waveform comprising a positive phase and a negative phase (para 0043).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the sensing waveform of Kent wherein the at least one sensing waveform is a biphasic waveform comprising a positive phase and a negative phase, as taught by Baru, for purpose of implementing safe stimulation without therapy interruption and minimizing the stimulation artifact for evoked response sensing (para 0069).
Regarding claim 2, Kent further teaches wherein directing sensing comprises, during at least one of the sensing periods, directing the sensing of the electrical signal without delivering a waveform through the stimulation electrodes (para 0064-0065).
Regarding claim 4, Kent further teaches wherein parameters for the at least one sensing waveform differ from parameters for the at least one therapeutic waveform (para 0061).
Regarding claim 5, Kent further teaches wherein directing delivery of the at least one sensing waveform comprises, for a set of consecutive sensing periods, directing delivery of the at least one sensing waveform from one or more different at electrodes during each one of the sensing periods of the set (para 0060).
Regarding claim 7, Kent discloses wherein the at least one therapeutic waveform is a biphasic therapeutic waveform comprising a positive phase and a negative phase (para 0059, 0071) and directing delivery of the at least one therapeutic waveform and directing delivery of the at least one sensing waveform comprises, for a pair of consecutive therapeutic and sensing periods, directing delivery of a one of the at least one therapeutic waveform during the therapeutic period with a first temporal order of the positive and negative phases of the one of the at least one therapeutic waveform (para 0055-0056, 0061).
Kent does not disclose directing delivery of a one of the at least one sensing waveform during the sensing period with a second temporal order of the positive and negative phases of the one of the at least one sensing waveform that is opposite the first temporal order. 
However, Baru teaches directing delivery of a one of the at least one sensing waveform during the sensing period with a second temporal order of the positive and negative phases of the one of the at least one sensing waveform that is opposite the first temporal order (Fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the waveforms of Kent by directing delivery of a one of the at least one sensing waveform during the sensing period with a second temporal order of the positive and negative phases of the one of the at least one sensing waveform that is opposite the first temporal order, as taught by Baru, for purpose of implementing safe stimulation without therapy interruption and minimizing the stimulation artifact for evoked response sensing (para 0069).
Regarding claim 9, Kent further teaches wherein the therapeutic periods are longer or shorter in time than the sensing periods (para 0082).
Regarding claim 21, Kent discloses wherein the therapeutic periods comprise a plurality of first therapeutic periods and a plurality of second therapeutic periods (para 0078-0080), wherein the first and second therapeutic periods alternate (para 0082), wherein the at least one therapeutic waveform comprises at least one first biphasic therapeutic waveform and at least one second biphasic therapeutic waveform (para 0059), wherein directing the delivery of the at least one therapeutic waveform comprises: directing delivery of a one of the at least one first biphasic therapeutic waveform through at least one of the stimulation electrodes of the at least one electrical stimulation lead to tissue of a patient during the first therapeutic periods (para 0055-0056), wherein the one of the at least one first biphasic therapeutic waveform comprises a first phase and a second phase which occurs after the first phase and is opposite in polarity to the first phase (para 0059, 0071); and directing delivery of a one of the at least one second biphasic therapeutic waveform through at least one of the stimulation electrodes of the at least one electrical stimulation lead to tissue of the patient during the second therapeutic periods (para 0055-0056, 0078). 
Kent does not disclose wherein the one of the at least one second biphasic therapeutic waveform comprises a third phase and a fourth phase which occurs after the third phase, wherein the third phase is opposite in polarity to both the first phase and the fourth phase.
However, Baru teaches wherein the one of the at least one second biphasic therapeutic waveform comprises a third phase and a fourth phase which occurs after the third phase, wherein the third phase is opposite in polarity to both the first phase and the fourth phase (Fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the electrical stimulation system of Kent wherein the one of the at least one second biphasic therapeutic waveform comprises a third phase and a fourth phase which occurs after the third phase, wherein the third phase is opposite in polarity to both the first phase and the fourth phase, as taught by Baru, for purpose of implementing safe stimulation without therapy interruption and minimizing the stimulation artifact for evoked response sensing (para 0069).
Regarding claim 22, Kent discloses wherein the electrical signal comprises a first electrical signal and a second electrical signal (para 0060-0061), wherein directing sensing of the electrical signal comprises: after each the first therapeutic periods, directing sensing of the first electrical signal using at least one of the stimulation electrodes of the at least one electrical stimulation lead after delivery of the one of the at least one first biphasic therapeutic waveform (para 0078); after each the second therapeutic periods, directing sensing of a second electrical signal using at least one of the stimulation electrodes of the at least one electrical stimulation lead after delivery of the one of the at least one second biphasic therapeutic waveform (para 0078).
 Kent does not disclose -4-Application No. 16/907,052Docket No.: BSNC-1-708.1Response dated March 30, 2022Reply to Office Action of February 1, 2022combining the first and second electrical signals to reduce at least one artifact arising in the sensing of the first and second electrical signals.
However, Baru teaches combining the first and second electrical signals to reduce at least one artifact arising in the sensing of the first and second electrical signals (para 0043).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the electrical signals of Kent by combining the first and second electrical signals to reduce at least one artifact arising in the sensing of the first and second electrical signals, as taught by Baru, for purpose of implementing safe stimulation without therapy interruption and minimizing the stimulation artifact for evoked response sensing (para 0069).
Regarding claim 23, Kent further teaches wherein the at least one first biphasic therapeutic waveform and the at least one second biphasic therapeutic waveform are asymmetric (para 0120; Fig 5).
Regarding claim 24, Kent further teaches wherein the at least one first biphasic therapeutic waveform and the at least one second biphasic therapeutic waveform are the same except for temporal phase ordering (para 0120; Fig 5).
Regarding claim 25, Kent further teaches the actions further comprise scaling at least one of the first or second electrical signals prior to combining the first and second electrical signals (para 0058).
Regarding claim 26, Baru, as previously applied, further teaches wherein combining the first and second electrical signals comprises adding or averaging the first and second electrical signals (para 0142).
Regarding claim 27, Kent further teaches wherein the therapeutic periods are longer or shorter in time than the sensing periods (para 0082).
Regarding claim 28, Kent further teaches wherein the at least one therapeutic waveform comprises at least one first therapeutic waveform and at least one second therapeutic waveform (para 0078-0081), wherein directing the delivery of the at least one therapeutic waveform comprises: a) directing delivery of a one of the at least one first therapeutic waveform through at least one of the stimulation electrodes of the at least one electrical stimulation lead to tissue of a patient (para 0078); and-5-Application No. 16/907,052Docket No.: BSNC-1-708.1 Response dated March 30, 2022Reply to Office Action of February 1, 2022b) directing delivery of a one of the at least one second therapeutic waveform through at least one of the stimulation electrodes of the at least one electrical stimulation lead to tissue of the patient (para 0078), wherein the one of the at least one first therapeutic waveform differs from the one of the at least one second therapeutic waveform in amplitude (para 0090).
Regarding claim 29, Kent further teaches wherein the electrical signal comprises a first electrical signal and a second electrical signal (para 0060-0061), wherein directing sensing of the electrical signal comprises: directing sensing of the first electrical signal from the tissue using at least one of the stimulation electrodes of the at least one electrical stimulation lead after delivery of the one of the at least one first therapeutic waveform (para 0081-0082); directing sensing of the second electrical signal from the tissue using at least one of the stimulation electrodes of the at least one electrical stimulation lead after delivery of the one of the at least one second therapeutic waveform (para 0081-0082); and using the first and second electrical signals to adjust at least one of the at least one first therapeutic waveform or the at least one second therapeutic waveform (para 0077-0092; Fig 3A).
Regarding claim 30, Kent further teaches wherein the at least one therapeutic waveform further comprises at least one third therapeutic waveform and the at least one electrical signal further comprises a third electrical signal (para 0060-0061, 0078-0081; Fig 4A), wherein the actions further comprise after directing delivery of the one of the at least one first therapeutic waveform and the one of the at least one second therapeutic waveform, directing delivery of a one of the at least one third therapeutic waveform through at least one of the stimulation electrodes of the at least one electrical stimulation lead to tissue of the patient (para 0081-0082), wherein the one of the at least one third therapeutic waveform differs from the one of the at least one first therapeutic waveform and the one of the at least one second therapeutic waveform in amplitude or pulse width (para 0090); and-6-Application No. 16/907,052Docket No.: BSNC-1-708.1 Response dated March 30, 2022Reply to Office Action of February 1, 2022directing sensing of the third electrical signal from the tissue using at least one of the stimulation electrodes of the at least one electrical stimulation lead after delivery of the one of the at least one third therapeutic waveform (para 0081-0082).
Regarding claim 31, Kent further teaches wherein the at least one first therapeutic waveform and the at least one second therapeutic waveform are biphasic therapeutic waveforms with a positive phase and a negative phase (para 0071).
Regarding claim 32, Kent discloses the limitations of claim 31, but does not specifically disclose wherein the actions further comprise repeating steps a) and b) except reversing a temporal order of the positive phase and negative phase of the one of the at least one first therapeutic waveform and the one of the at least one second therapeutic waveform.
However, Baru teaches wherein the actions further comprise repeating steps a) and b) except reversing a temporal order of the positive phase and negative phase of the one of the at least one first therapeutic waveform and the one of the at least one second therapeutic waveform (para 0118-0124).
Therefore it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Kent wherein the actions further comprise repeating steps a) and b) except reversing a temporal order of the positive phase and negative phase of the one of the at least one first therapeutic waveform and the one of the at least one second therapeutic waveform, as taught by Baru, for purpose of balancing the phase for the desired stimulation (para 0125).
Regarding claim 33, Kent further teaches wherein the therapeutic periods are longer or shorter in time than the sensing periods (para 0082).

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kent in view of Baru as applied to claim 1 above, and further in view of US 2010/0331916 to Parramon et al., hereinafter Parramon (cited previously).
Regarding claim 8, Kent in view of Baru discloses the limitations of claim 1, but does not disclose wherein an amplitude of the at least one sensing waveform is larger than an amplitude of the at least one therapeutic waveform and a pulse width of the at least one sensing waveform is shorter than a pulse width of the at least one therapeutic waveform.
However, Parramon teaches wherein an amplitude of the sensing waveform is larger than an amplitude of the therapeutic waveform (para 0043) and a pulse width of the sensing waveform is shorter than a pulse width of the therapeutic waveform (Fig 7). Although Parramon does not explicitly disclose the amplitude of the sensing waveform is larger than the amplitude of the therapeutic waveform, it does disclose employing biphasic therapeutic pulses. For example [0043], the amplitude of the current pulse being sourced or sunk to or from a given electrode may be programmed to one of several discrete current levels, e.g., between 0 to 10 mA (see also 0038, 0062, 0064). Consequently, it would be obvious of ordinary skill to disclose the above claimed amplitude through routine optimization to achieve the predictable result of lessening the chances of patient perception during the sensing function (para 0062). See MPEP 2144.05.II.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the waveforms of Kent in view of Baru with the parameters of Parramon, for purpose of more efficiently sensing electrical parameter information while continuously providing stimulation therapy to tissue (para 0007).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792